Citation Nr: 0516814	
Decision Date: 06/21/05    Archive Date: 06/27/05

DOCKET NO.  03-28 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
right wrist injury with traumatic arthritis (major), 
currently 10 percent disabling.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel






INTRODUCTION

The veteran served on active duty from August 1966 to June 
1989.

This case comes before the Board of Veterans' Appeals (Board) 
from a December 2002 rating decision of from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
Waco, Texas.  


FINDING OF FACT

The veteran's subjective complaints involving his right wrist 
are daily, constant pain with limited range of motion and 
difficulty grasping items in the right hand; clinical 
findings of the right wrist showed arthritis with 
considerable limitation of motion, but no ankylosis of the 
right wrist.   


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 
percent for residuals of a right wrist injury with traumatic 
arthritis (major), have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5214, 5215 
(2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to notify and assist

The President signed into law the VCAA on November 9, 2000.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of the VCAA.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).  These regulations 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

In the instant case, the initial unfavorable agency decisions 
were made prior to receiving proper VCAA notification.  
However, upon review, the Board finds that the lack of such a 
pre-agency of original jurisdiction-decision notice did not 
result in prejudicial error in this case.  Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005)

The RO notified the veteran of the evidence and information 
necessary to substantiate his claim on appeal in a March 2003 
VCAA letter.  The VA fully notified the veteran of what is 
required to substantiate such claim in the letter combined 
with the August 2003 statement of the case (SOC) and two 
supplemental statements of the case (SSOC).  Together, the 
VCAA letter, SOC, and SSOCs provided the veteran with a 
summary of the evidence, the applicable laws and regulations 
and a discussion of the facts of the case.  VA specifically 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for him.  No other evidence has been identified 
by the veteran.  It is therefore the Board's conclusion that 
the veteran has been provided with every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to VA notices.  The duty to notify the appellant was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103.  Supra, Mayfield. 

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  

In the present case, the evidence includes the service 
medical records, VA treatment records, VA examination reports 
dated in October 2002 and February 2005, and written 
statements from the veteran.  As VA examinations and other 
medical evidence is of record, the Board finds no further VA 
examination necessary in this case.  It does not appear that 
there are any other additional records that are necessary to 
obtain before proceeding to a decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

II.  Increased Evaluation

In his current increased evaluation claim, the veteran 
essentially asserted that his right wrist disability has 
worsened.  Disability ratings are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(rating schedule), found in 38 C.F.R. Part 4.  For all 
service-connected disabilities on appeal, the veteran is 
asserting an increase disability rating for an existing 
service-connected disability.  Where entitlement to 
compensation has already been established and an increased 
disability rating is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  See 38 
U.S.C.A. § 1155 (West 2002).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2004).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2004).

In evaluating the veteran's claim, the Board must consider 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. §§ 4.40, 4.45, and 4.59; see DeLuca, supra.   
Functional loss contemplates the inability of the body to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance, and 
must be manifested by adequate evidence of disabling 
pathology, especially when it is due to pain.  38 C.F.R. § 
4.40.  A part that becomes painful on use must be regarded as 
seriously disabled.  Id.; see also DeLuca.  Regarding the 
joints, factors to be evaluated include more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  38 C.F.R. § 4.45(f).  
The intent of the schedule is to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.

Service-connection for residuals of a right wrist injury with 
traumatic arthritis (right wrist disability) was granted in 
an October 1989 rating decision.  The RO assigned a 
noncompensable evaluation under Diagnostic Code 5215.  
38 C.F.R. § 4.71a (2004).  The RO increased the veteran's 
evaluation to 10 percent under Diagnostic Code 5215 in a 
February 1993 rating decision.  

Under Diagnostic Code 5215, a 10 percent evaluation is 
warranted for limitation of motion of the wrist demonstrating 
either dorsiflexion less than 15 degrees or palmar flexion 
limited in line with forearm.  It is noted in the medical 
records that the veteran is right-handed and therefore, his 
right wrist is to be rated as major.  However, as noted 
above, the veteran is receiving a 10 percent evaluation, 
which is the maximum evaluation for his disability under 
Diagnostic Code 5215.  

Under Diagnostic Code 5214, ankylosis of the wrist, a 30 
percent evaluation is warranted for favorable ankylosis in 20 
degrees to 30 degrees dorsiflexion.  A 40 percent evaluation 
is warranted for any other ankylosis position, except 
favorable and a 50 percent evaluation is warranted for 
ankylosis in an unfavorable position, in any degree of palmar 
flexion, or with ulnar or radial deviation.  

The Board will also consider whether other diagnostic codes 
are applicable. Traumatic arthritis is rated as degenerative 
arthritis under Diagnostic Code 5003.  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion.  When the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, an evaluation of 10 percent is applied for 
each major joint or group of minor joints affected by 
limitation of motion.  In the absence of limitation of 
motion, a 10 percent evaluation will be assigned where there 
is X-ray evidence of involvement of two or more major joints 
or two or more minor joint groups.  A 20 percent evaluation 
will be assigned where there is X-ray evidence of involvement 
of two or more major joints or two or more minor joint groups 
and there are occasional incapacitating exacerbations.  The 
10 and 20 percent evaluations based on X-ray evidence may not 
be combined with ratings based on limitation of motion. 

Review of the record showed a VA treatment evaluation dated 
in October 2002.  The examiner noted that the veteran 
reported chronic wrist problems with pain, consistent with 
osteoarthritis in the radial carpal joint and midcarpal 
joint.  The pain was on a daily basis, including at work, and 
at night.  The veteran was informed about wrist fusion and 
wanted to discuss this matter further.  

Examination revealed limited range of motion in all planes.  
Dorsiflexion was to 20 degrees, flexion was to 20 degrees, 
and ulnar and radial deviation was to about 10 degrees.  X-
ray evidence revealed radial carpal and midcarpal joint 
arthritis.  

VA examination report in August 2003 noted subjective 
complaints of constraint throbbing pain rated as 8 out of 10 
(10 being the highest degree of pain), stiffness, giving way, 
and lack of endurance.  The veteran reported no flare-ups.  
He wears a brace on his wrist.  He complained that he could 
not pick up a gallon of milk and hold it.  He expressed 
difficulty with opening up door due to the twisting motion, 
which he cannot do.  He also cannot raise the hydraulic 
levels with his right hand at work so he must cross over with 
the left hand.  

Examination showed range of motion as dorsiflexion 
(extension) to 10 degrees (out of 70 degrees), palmar flexion 
to 5 degrees (out of 80 degrees), radial deviation to 5 
degrees (out of 20 degrees), and ulnar deviation to 5 degrees 
(out of 45 degrees).  Joint motion was noted as painful at 
the above stated degrees and did not end.  The veteran also 
demonstrated tenderness, guarding of movement, swelling, and 
weakness during range of motion testing.  There was no 
evidence of edema, effusion, instability, weakness, redness, 
heat, or abnormal movement.  

VA consultation report dated in September 2003 noted that the 
veteran was referred to occupational therapy for a 
replacement wrist support.  The veteran reported throbbing 
pain and occasional swelling.  He used an elastic wrist 
support for added support while working.  

Examination showed no significant swelling.  Range of motion 
was extension to 50 degrees and flexion to 30 degrees.  His 
grip strength was 13 pounds.  The examiner concluded that the 
veteran rehabilitation potential was fair and recommended one 
medium right elastic wrist support and home paraffin 
treatments.  

The February 2005 VA examination report noted the veteran's 
reported complaints of aching and stiffness of the right 
wrist on a constant, daily basis with very limited range of 
motion and difficulty grasping items in the right hand.  He 
complained of having difficulty buttoning buttons, zipping 
zippers, signing checks, and eating with his right hand.  He 
continued to wear a wrist brace on a daily basis.  For 
treatment, the veteran takes pain medication three times a 
day.  The veteran reported no flare-ups.  He indicated that 
his right wrist pain caused him to take six sick leave days 
in the past year.  

Examination showed range of motion as dorsiflexion from 0 to 
30 degrees, palmar flexion from 0 to 40 degrees, radial 
deviation from 0 to 10 degrees, and ulnar deviation from 0 to 
15 degrees.  The right wrist was painful with motion at 
extremes.  No additional limitations were noted with 
repetition of movement during the physical examination as 
related to pain, fatigue, incoordination, weakness, or lack 
of endurance.  The veteran did demonstrate painful motion 
without heat, redness or swelling during testing, along with 
mild tenderness on the dorsum of the wrist.  There was no 
evidence of ankylosis .  

The two VA examinations and VA medical evidence indicate that 
the veteran continues to demonstrate chronic pain in his 
right wrist along with considerable decreased range of 
motion.  However, none of the clinical evidence demonstrates 
ankylosis of the wrist to warrant a higher evaluation under 
Diagnostic Code 5214, even when Deluca factors are 
considered.  The only reference to ankylosis in the clinical 
findings was in the February 2005 VA examination report, 
which found no ankylosis.  Additionally, as the veteran is 
rated under limitation of motion, the veteran is not entitled 
to a separate evaluation under arthritis.  Moreover, the 
evidence does not support a 20 percent evaluation under 
Diagnostic Code 5003 as there is no X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  There has also been no demonstration of nerve 
damage to warrant a separate evaluation under 38 C.F.R. 
§ 4.124a.  As such, the Board finds that the preponderance of 
the evidence is against an increased evaluation for right 
wrist disability at this time.  Gilbert, supra. 

The above determinations are based upon consideration of 
applicable provisions of the rating schedule.  Additionally, 
however, there is no showing that the veteran's right wrist 
disability currently under consideration reflects so 
exceptional or so unusual a disability picture as to warrant 
the assignment of any higher evaluation on an extra-schedular 
basis.  There was no hospitalization for the right wrist 
disability and while the right wrist disability impacts on 
his employment, including six days of absence over the past 
year, it has not been shown that the right wrist disability 
prevents the veteran from continuing to maintain substantial 
gainful employment.  See 38 C.F.R. § 3.321(b)(1) (2004).


ORDER

Entitlement to an increased evaluation for residuals of a 
right wrist injury with traumatic arthritis (major) is 
denied.




	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


